  4:15-cr-03135-RGK-CRZ Doc # 68 Filed: 04/27/21 Page 1 of 1 - Page ID # 222




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    4:15CR3135

       vs.
                                                               RELEASE ORDER
ZECHARIAH K. HAZARD,

                     Defendant.



       The defendant is released subject to the following:

       1)     The defendant shall appear at his revocation hearing scheduled for July 13,
              2021 at 12:30 p.m. before the Honorable Richard G. Kopf, in Courtroom
              2, United States Courthouse and Federal Building, 100 Centennial Mall
              North, Lincoln, Nebraska.


       2)     The defendant shall comply with all terms and conditions of supervised
              release which were imposed at sentencing.



April 27, 2021.


                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
